Citation Nr: 0002151	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  92-09 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic intestinal 
disorder, including colitis.



WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1991 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  When the appeal was first before the Board in March 
1993, the issue of service connection included peptic ulcer 
disease.  In March 1993, the case was remanded to the RO for 
further development.  In a May 1993 written statement, the 
veteran disclaimed peptic ulcer disease as an issue for 
service connection.  The Board, therefore, considers the 
issue of service connection for peptic ulcer disease 
withdrawn.  See 38 C.F.R. § 20.204 (1999).  At the pre-
hearing conference with the veteran, his representative at 
that time, and a Member of the Board, the issue on appeal was 
styled as service connection for a chronic intestinal 
disorder, including colitis.

In July 1997, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In June 
1999, the Court vacated and remanded this issue to the Board 
for additional development.  In November 1999, the veteran 
was notified that the Member of the Board who conducted his 
hearing is no longer employed with the Board.  In response, 
the veteran stated that he do not require an additional 
hearing.

In May 1998, the veteran's attorney canceled his power of 
attorney over the veteran's case.  Consequently, the veteran 
is unrepresented in his appeal.


REMAND

As stated by the veteran's spouse in her argument to the 
Board, this "case is particularly difficult due to the fact 
that there is a lack of documentation on both the military 
records of 1944 and 1945 and the private sector records 
during the period between 1946 and 1964."  In September 
1944, the veteran was admitted to a dispensary because he 
complained of several symptoms including nausea, vomiting and 
diarrhea that had been present since the morning of the 
admission.  The diagnosis was acute, catarrhal 
gastroenteritis of undetermined cause.  He was released to 
duty on the following day.  In November 1944, he was admitted 
to the same dispensary for symptoms of nausea and vomiting of 
one days' duration.  The diagnosis was acute, catarrhal 
gastroenteritis.  He was released to duty on the following 
day.  In December 1944, he was hospitalized for about a week 
because of vomiting.  The diagnosis was subacute, catarrhal 
gastroenteritis of undetermined cause.  In early April 1945, 
he was again seen at a dispensary for abdominal discomfort.  
Later in April 1945, he was hospitalized for about two weeks 
for evaluation of constant epigastric and lower abdominal 
pain and gas of three months' duration.  Other symptoms 
included bloating, belching and vomiting.  There was a 
history of normal bowels.  Initially, he was observed for a 
chronic gastric ulcer.  Gastrointestinal series X-rays were 
normal.  The diagnosis was chronic pylorospasm of 
undetermined cause.  In his separation examination in January 
1946, there was no complaint, finding or history of 
gastrointestinal disease.

In 1966, decades after his discharge from active service, the 
veteran filed his original claim for VA disability 
compensation benefits for a double hernia.  The veteran's 
current claim for VA disability compensation was received in 
March 1991, approximately forty-five years following his 
discharge from service.  In his application, the veteran 
reported that he had been treated for subacute, catarrhal 
gastroenteritis in service in September, November and 
December 1944 and in April 1945, and after service at the 
UCLA Medical Center (Brayton, M.D., 1964), Good Samaritan 
Hospital (Mumler, M.D., 1965-1978) and St. Johns Hospital 
(1973).  He indicated that he was married to his spouse in 
March 1963 and that since 1959 his spouse and his sister knew 
of this illness.

Records of the Hospital of the Good Samaritan disclose that 
in April 1964 the veteran was admitted for bilateral inguinal 
hernia repair.  On an entry under "PREOP Diagnosis" in the 
progress record, it was noted that the veteran had been told 
in 1958 on routine examination that he had bilateral inguinal 
hernia that was reaffirmed on examination in 1962.  The 
veteran had never noticed a bulge, but he had noticed 
increased fatigability and soreness in the region, 
particularly while singing professionally and walking.  There 
were no gastrointestinal symptoms and his general health had 
been found to be good.  The pertinent findings were no rectal 
abnormal masses, tenderness or scars.  On the day of 
admission, the veteran's chief complaint was lower abdominal 
discomfort of two to three years' duration. It was again 
noted that he had been told about the hernias in 1958.  
Previous illnesses were "pneumonia 'several' years ago, 
gastric ulcer."  Under systemic review, the gastrointestinal 
entry showed nausea, vomiting, [and an illegible word 
describing] stools.  It is unclear as to whether these 
entries indicate the presence or absence of the complaints.  
The attending physician was Dr. Brayton.

In January 1965, the veteran was again admitted to Good 
Samaritan because of diarrhea.  History of previous illnesses 
was limited to pneumonia and a double hernia.  Based on 
sigmoidoscopic findings, the diagnosis was non-specific 
thrombo-ulcerative colitis.  In September 1973, he was 
admitted because of persistent diarrhea for over 18 months.  
The diagnosis was chronic diarrhea of undetermined cause.

Records of St. John's Hospital disclose that in March 1972 
the veteran was admitted with the tentative diagnosis of 
ulcerative colitis.  History included bloody diarrhea that 
was diagnosed as ulcerative colitis eight years earlier.  The 
diagnoses were irritable bowel syndrome, acute 
gastroenteritis and history of ulcerative colitis.

Records of The Swedish Hospital disclose that in October 1981 
the veteran was admitted with a two-day history of diarrhea.  
The diagnoses were diarrhea and dehydration.  Bowel history 
dated back to 1965 when he had experienced watery stools and 
typhoid had been suspected; however, after hospitalization, 
he had been told that he had an ulcerated colon.  

Records of St. Cabrini Hospital disclose that in July 1982 
the veteran was admitted with a two-week history of diarrhea.  
The diagnosis was irritable bowel syndrome.  History was 
identical to the history recorded at The Swedish Hospital, in 
that his bowel history dated back to 1965. 

Records of St Joseph's Hospital disclose that in May 1990 the 
veteran was admitted with an eight-day history of diarrhea.  
There was a prior history of recurrent intractable diarrhea 
for which there was no clear diagnosis.  A colonoscopy 
revealed inflammation of the colon and biopsies showed acute 
and chronic inflammation without a specific diagnostic 
pattern.  During hospitalization in October 1990, after 
colonoscopies in September and October 1990, the diagnosis 
was intractable diarrhea secondary to idiopathic inflammatory 
enteropathy.  There was a 40-year history of chronic diarrhea 
and a life-long history of recurrent diarrhea going back many 
years.  During hospitalization in November 1990, history 
included undescribed gastric/bowel enteropathy associated 
with diarrhea that began may years earlier with six major 
episodes.

In July 1991, the veteran's spouse testified that she met the 
veteran in 1960 and they were married in 1963, and she could 
substantiate the veteran's statements since 1960.  She then 
presented a summary of the evidence, including the service 
medical records with reference to a "chronic" disorder.  
She stated that currently doctors were of the opinion that 
the veteran's disease was an undiagnosed gastrointestinal 
disorder that was the same as the diagnosis from the 1945 
hospitalization in France.

In August 1991, the veteran indicated that the July 1991 
hearing transcript contained several errors, including the 
attribution of his statement about a "chronic" condition to 
his representative.  With the statement attributed to the 
veteran, the veteran testified that the hospital diagnosis 
[1945 in France] came in as "chronic".

When this appeal was initially before the Board in March 
1993, the Board remanded it for further development of the 
evidence and to supplement the record with a special 
gastrointestinal examination and a medical opinion.

In a May 1993 reply to the Board's remand, the veteran 
reported that other medical records from 1946 to 1965 were 
not available due either to the closure of the hospitals or 
the deaths of the physicians.

In April 1993, a VA physician in the Gastrointestinal Clinic 
expressed the opinion that the veteran's ulcerative colitis 
(idiopathic colitis) was probably caused from episodes of 
colitis "dysentery" during military service.

On VA examination in August 1993, there was a 50 year history 
of chronic diarrhea noted by the veteran, beginning in World 
War II.  In a May 1994 addendum to the August 1993 report, 
the physician expressed the opinion that the veteran had 
ulcerative colitis, but he could not, with complete 
certainty, attribute the history of diarrhea to ulcerative 
colitis unless the veteran was evaluated during an active 
flare-up of ulcerative colitis. 

Copies of additional VA medical records disclose that from 
October 1993 to August 1994 the veteran was seen several 
times for chronic diarrhea.  In November 1994, the VA Chief 
of the Gastrointestinal Clinic at the Tucson, VA Medical 
Center (Tucson, VAMC), following a review of the claims file, 
concluded that a colonic disease was not documented in 
service, that colonic symptoms were not documented until 
1965, that the veteran probably had distal ulcerative colitis 
as documented in 1990 and that a 20 year hiatus for 
ulcerative colitis is unlikely and, therefore, it is unlikely 
that ulcerative colitis is service connected.

On VA examination in May 1995, after review of the record and 
an interview with the veteran, the examiner expressed the 
opinion that the record substantiated the onset of chronic 
colitis during active service.  The physician explained that 
his opinion differed from the prior consult (the November 
1994 opinion of the VA Chief of the Gastrointestinal Clinic 
at the Tucson, VAMC) because there was not a 20 year hiatus 
of symptoms as the veteran had symptoms throughout the 1950s, 
1960s and 1970s with multiple visits to several physicians.  
In a June 1995 addendum, the physician further explained that 
the veteran did not have other records prior to 1965, but the 
veteran did state that he had similar symptoms from the time 
of the 1944 diagnosis through 1965 and currently.  In his 
opinion, the veteran had a variant form of chronic colitis 
that did not behave in a manner similar to classic ulcerative 
colitis and a 20 year hiatus might be typical for the variant 
colitis and it may certainly have still been related to the 
initial episode in 1944.  

In January 1996, the Chief of the Medical Administration 
Service at the Tucson VAMC, reported that a blackened out 
portion of the June 1995 physician's addendum read as 
follows: "It is up to the Board to decide if [the vetera] is 
telling the truth about having [symptoms] for the 20 year 
period in question."

At a hearing held before a Member of the Board in July 1996, 
the veteran testified that after service, beginning in 1946, 
while a student at Juillard, he was treated for the same 
gastrointestinal condition he had in service and that Drs. 
Kramer and Richmond of New York (now deceased) could not find 
the cause of the periodic attacks.  He testified that on a 
number of engagements he took paregoric to check the 
condition on a temporary basis.  He also testified that since 
1946 he had diarrhea at least once a month and that he was 
treated by Dr. Richmond from about 1951 to 1958 and by 
doctors aboard a cruise ship where he worked.  The veteran's 
spouse summarized the veteran's medical history since 1964, 
decades after his discharge from active service. 

In July 1997, the Board denied the veteran's claim.  In June 
1999, the Court determined that the Board, in its statements 
of reasons and bases (which was over seven pages in length 
with an additional seven pages of cited factual background) 
"inadequately explained its reliance upon the November 1994 
medical opinion, its rejection of the evidence favorable to 
the appellant, and its conclusion as to the appellant's own 
testimony."  The Court noted that the Board had found more 
probative the evidence of a physician who had never examined 
the appellant and whose opinion "is just as riddled with 
terms indicating uncertainty" as other medical opinions in 
this case.

In this regard, the Board must note the reason that the 
physician did not examine the veteran in November 1994 was 
based on the veteran's own request that he not be subject to 
a colonoscopic examination due to recent prostate surgery.  
As a November 1994 report of contact between the RO and the 
veteran makes clear, the veteran thanked the RO for its 
efforts in having his case reviewed by the Chief of the 
Gastroenterology Department at the VAMC (the November 1994 
medical opinion in question) in order to develop this claim.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  In Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(citations omitted), the Court stated that it "is the 
responsibility of the [Board], not this Court, to asses the 
credibility and weight to be given to evidence."  

The question of the veteran's credibility regarding the 
contention that he had chronic symptoms that included 
diarrhea, nausea, and belching from 1945 to 1965 is before 
the Board and the RO at this time.  However, the undersigned 
finds that a second issue must be addressed.  As stated by 
the Court in this case:

With respect to the gap in records 
between 1945 and 1965, the evidence of 
record shows that one VA physician 
opinioned that the appellant's condition 
was such that a 20-year hiatus of 
activity was possible. 

The health care provider in question appears to indicate that 
even if the veteran had no symptoms from 1945 to 1965, it is 
possible that the condition was in a hiatus. The Board finds 
that the question of this alleged 20-year "hiatus" is a 
medical determination, not a credibility determination.  In 
light of the Court's decision in this case, with its apparent 
criticism of the November 1994 medical opinion, the Board 
finds that further development, as specified below, is 
warranted.  Accordingly, the case is REMANDED for the 
following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to this 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured.  The 
veteran should supply the pertinent 
addresses for these health care 
providers.  

2.  The RO should arrange for a VA 
gastrointestinal examination to determine 
the etiology of any intestinal condition 
found to be present.  The claims folder 
or the pertinent medical records 
contained therein, including this remand, 
the Court's decision in this case, and 
any additional medical records retrieved, 
must be reviewed by the examiner in 
conjunction with the examination.  All 
studies deemed necessary by the examiner 
should be performed.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  The 
report should be typed and provide 
explicit responses to the following 
questions:

(a) What is the nature and extent, if any, of 
the veteran's 
chronic intestinal disorder, including 
colitis?     

(b) Are there objective medical findings to 
support the conclusion that the veteran has a 
chronic intestinal disorder, including 
colitis?

(c) The examiner should review the record 
and express an opinion regarding the 
probable date of onset of any chronic 
intestinal disorder, including colitis, 
found to be present. 

(d) If the veteran had no chronic 
symptoms from 1945 to 1965, it is as 
likely as not that the condition in 
question, a chronic intestinal disorder, 
including colitis, was in a hiatus from 
1945 to 1965?

(e) The examiner should opine as to 
whether any chronic intestinal disorder, 
including colitis, is related to the 
veteran's active service from June 1943 
to January 1946.

3.  The RO should review the medical report 
above to determine if it meets the 
requirements of paragraph 2.  If not, the 
report should be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (1999).

4.  Thereafter, the RO must specify if it 
has found the veteran's complaint and 
symptoms regarding a chronic intestinal 
disorder from 1945 to 1965 to be 
credible.  The RO should then 
readjudicate the claim of entitlement to 
service connection for a chronic 
intestinal disorder, including colitis.  

If the benefits sought are not granted, the veteran should be 
furnished with a supplemental statement of the case and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration.  
By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).











